
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.30


EMPLOYMENT AGREEMENT


        AGREEMENT by and between PARK PLACE ENTERTAINMENT CORPORATION, a
Delaware corporation (the "Company"), and WALLACE R. BARR (the "Executive"),
dated as of November 19, 2002.

        WHEREAS, the Board of Directors of the Company (the "Board") has
determined that it is in the best interests of the Company and its shareholders
to employ the Executive as the President and Chief Executive Officer of the
Company, and the Executive desires to serve in that capacity;

        NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1.    Employment Period.    The Company shall employ the Executive, and the
Executive shall serve the Company, on the terms and conditions set forth in this
Agreement, for the period beginning on the date of this Agreement and ending on
March 31, 2006 (the "Employment Period"). The Employment Period shall
automatically renew beginning on April 1, 2006, for periods of one year unless
one party gives written notice to the other at least 60 days prior to the end of
any one-year renewal period, that the Agreement shall not be further extended.
Otherwise, the Agreement may be terminated as specifically provided below.

        Other than as provided in Section 3(h)(iv) below, this Agreement
supercedes in its entirety that certain Executive Employment Agreement ("Prior
Agreement") by and between Executive and the Company dated November 1, 2001.

2.    Position and Duties.

        (a)  During the Employment Period, the Executive shall be employed as
the President and Chief Executive Officer of the Company and, when applicable,
the Company shall recommend that the Executive be reelected as a member of the
Board. In his executive capacities, the Executive shall report to the Board as
appropriate to the duties assigned by the Board. During the Employment Period,
the Executive shall have such reasonable and customary powers as are generally
associated with the positions of President and Chief Executive Officer.

        (b)  During the Employment Period, and excluding any periods of vacation
and sick leave to which the Executive is entitled, the Executive shall devote
such attention and time during normal business hours to the business and affairs
of the Company to the extent necessary to discharge the responsibilities
assigned to the Executive under this Agreement and Executive shall use
reasonable efforts to carry out such responsibilities faithfully and
efficiently. It shall not be considered a violation of the foregoing for the
Executive to (A) serve on corporate, civic or charitable boards or committees
(excluding those which could create a conflict of interest), (B) deliver
lectures, fulfill speaking engagements or teach at educational institutions, and
(C) manage personal investments, so long as such activities do not materially
interfere with the performance of the Executive's responsibilities as an
employee of the Company in accordance with this Agreement.

3.    Compensation.

        (a)  Base Salary.

        1)    During the Employment Period, the Executive shall receive an
annual base salary ("Annual Base Salary") of $1,000,000, payable in accordance
with the regular payroll practices of the Company; provided, however, that the
portion of such Annual Base Salary during any taxable year of the Company which,
when added to any otherwise deductible compensation and benefits paid or
provided to the Executive by the Company during such taxable year, would not be
deductible by the Company in the taxable year such Annual Base Salary is paid or
accrued because of the applicable limitations under Section 162(m) of the
Internal Revenue Code of 1986, as amended (the "Code"), shall be deferred and
paid to the Executive, in a lump sum, on that date (the "Deferral Date") which
is 30 days after the earlier of (i) the last day of the Company's

--------------------------------------------------------------------------------

taxable year in which the Executive ceases to be a "covered employee" within the
meaning of Section 162(m)(3) of the Code, or (ii) the date upon which the
Company's deduction with respect to all deferred Annual Base Salary shall no
longer be subject to limitation under Section 162(m) of the Code or any
successor section thereto. During the Employment Period, the Annual Base Salary
shall be reviewed for possible increase at least annually but shall not be
reduced after any such increase. The term "Annual Base Salary" shall thereafter
refer to the Annual Base Salary as so increased.

        2)    Any amounts of Annual Base Salary deferred as provided above (plus
any Annual Bonus, as defined below, deferred pursuant to Section 3(b)) shall be
credited, from the date it would otherwise have been paid to the date the
deferred amounts are paid, with interest at a floating rate equal to the rate
which Morgan Guaranty announces from time to time as its prime lending rate, as
in effect from time to time, compounded quarterly, and such accrued interest
shall be paid to the Executive on the Deferral Date (said deferred Annual Base
Salary and Annual Bonus plus interest collectively referred to as the "Deferred
Compensation").

        3)    The Deferred Compensation shall be paid on the Deferral Date by
wire transfer to an account designated by the Executive prior to the Deferral
Date without setoff or offset for any claim whatsoever against the Executive or
any of his affiliates.

        (b)  Annual Bonus.    In addition to the Annual Base Salary, the
Executive shall be eligible to receive, for each fiscal year or portion of a
fiscal year ending during the Employment Period, an annual bonus (the "Annual
Bonus") (either pursuant to the Company's annual incentive plan or otherwise).
The target amount of any Annual Bonus shall be set at 100% of Annual Base Salary
depending upon Company and individual performance and shall be subject to the
discretion of the Board. The Executive will be eligible for additional special
bonus awards if and when determined by the Board in its sole discretion. At the
Executive's election, the Annual Bonus may be deferred, in whole or in part, on
the same basis as it if it were deferred Annual Base Salary under Section 3(a)
above and paid to the Executive on the Deferral Date.

        (c)  Other Benefits.    During the Employment Period; (i) the Executive
shall be entitled to participate in all incentive, savings and retirement plans,
practices, policies and programs of the Company to at least the same extent as
other senior executives of the Company; (ii) the Executive and/or the
Executive's family, as the case may be, shall be eligible for participation, and
shall receive all benefits under, all welfare benefit plans, practices, policies
and programs provided by the Company (including, without limitation, medical,
prescription, dental, disability, salary continuance, employee life insurance,
group life insurance, accidental death and travel accident insurance plans and
programs) to at least the same extent as other senior executives of the Company;
and (iii) the Executive shall be entitled to, and the Company shall provide the
Executive with, the use of an appropriate automobile of the Executive's choosing
and payment of related expenses.

                So long as Executive is employed hereunder, the Company shall
maintain in full force and effect a policy of term insurance on the life of
Executive in the amount of $2,200,000. Executive shall promptly advise the
Company of the designated beneficiary or beneficiaries of such policy. Upon
termination of Executive's employment, to the extent permitted under the policy,
Executive shall have the right to transfer such policy to his own name or the
name of a beneficiary thereof, provided Executive shall pay all premiums for
such policy as shall accrue thereafter.

        (d)  Expenses.    During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in carrying out all the Executive's duties under this Agreement,
provided that the Executive complies with the generally applicable policies,
practices and procedures of the Company for submission of expense reports,
receipts, or similar documentation of such expenses.

2

--------------------------------------------------------------------------------


        (e)  Fringe Benefits and Air Travel.    During the Employment Period,
the Executive shall be entitled to fringe benefits and perquisites in accordance
with the most favorable plans, practices, programs and policies of the Company
as in effect at the time with respect to other senior executives of the Company,
including, without limitation, first-class travel accommodations on all
commercial carriers for travel related to the business of the Company. The
Executive shall also be entitled to unrestricted, but not exclusive, use of the
Company's aircraft (leased or owned); provided, however, that if the Executive
uses the Company's aircraft for his personal purposes, he shall pay to the
Company the cost of such usage, as determined in accordance with the Company's
cost determination methodology applied to the Company's senior executives with
respect to their personal use of the Company's aircraft.

        (f)    Office and Support Services.    During the Employment Period, the
Executive shall be entitled to office space, and to secretarial and other
support services, at least equal to the most favorable of such as provided with
respect to other senior executives of the Company. Without limiting the
generality of the foregoing, the Executive shall at all times have a personal
secretary and a personal assistant of his choosing.

        (g)  Vacation.    During the Employment Period, the Executive shall be
entitled to four weeks of paid vacation annually.

        (h)  Stock Options and Stock Retention Units:

        (i)    The Executive shall be granted non-statutory stock options (the
"Incentive Options") under the Company's Stock Incentive Plan (the "Stock Plan")
covering 1,450,000 shares of the Company's common stock within sixty (60) days
of the date of this Agreement. The exercise price of the shares subject to the
Incentive Option shall be equal to the closing price of the Company's common
shares on the New York Stock Exchange on the date granted. The Incentive Options
shall be exercisable for ten years after grant except as otherwise specifically
provided in this Agreement. The Incentive Options shall vest and become
exercisable on a cumulative basis according to the following schedule if the
Executive continues in the employment of the Company through the applicable
vesting date(s):

        (1)  25% on the first anniversary of the grant date.

        (2)  50% on the second anniversary of the grant date.

        (3)  75% on the third anniversary of the grant date.

        (4)  100% on the fourth anniversary of the grant date.

        The Executive shall be granted 635,000 Stock Retention Units, pursuant
to the Company's Supplemental Retention Plan dated November 1, 2001 within sixty
(60) days of the date of this Agreement. The Stock retention Units shall vest
and become exercisable on a cumulative basis according to the following schedule
if the Executive continues in the employment of the Company through the
applicable vesting dates:

        (1)  20% on the first anniversary of the grant date.

        (2)  40% on the second anniversary of the grant date.

        (3)  70% on the third anniversary of the grant date.

        (4)  100% on the fourth anniversary of the grant date.

        Notwithstanding the foregoing paragraphs, all shares subject to the
Incentive Options and the Stock Retention Units shall vest and become
exercisable upon the occurrence of any of the following events (each of (A),
(B), (C) and (D) below a "Triggering Event"):

        (A)  termination of the Executive's employment by the Company other than
for Cause, as defined below;

3

--------------------------------------------------------------------------------

        (B)  termination of the Executive's employment because of death or
disability;

        (C)  termination of the Executive's employment by the Executive for Good
Reason, as defined below; or

        (D)  termination of the Employment Period by the Executive or the
Company pursuant to Section 1 of this Agreement after March 31, 2006.

        (ii)  If a Triggering Event occurs, any portion of the Incentive Options
and the Stock Retention Units that have become vested on or before the date of
such Event (including without limitation, any portion that becomes exercisable
due to such Triggering Event and the Incentive Options) shall remain exercisable
for the balance of their term.

        (iii)  The Executive may assign the right to exercise the Incentive
Options and the Stock Retention Units to his spouse, children, grandchildren or
parents of a recipient, to trusts for the benefit of the Executive's immediate
family, to a family partnership or limited liability company designated by the
Executive in which the Executive's family members are the only partners or
shareholders or to an entity exempt from federal income tax under
Section 501(C)(3) of the Code.

        (iv)  All Incentive Options and Stock Retention Units granted pursuant
to the Prior Agreement shall continue to be governed by the Company's Stock Plan
and the Supplemental Retention Plan.

        (v)  All Incentive Options and Stock Retention Units shall be, subject
to the terms of the Stock Plan and the Supplemental Retention Plan in all
respects not described herein but only to the extent not inconsistent with the
terms of this Agreement, to the extent not inconsistent with the provisions of
this Section 3(h).

        (i)    Temporary Living and Moving Expenses.    Executive acknowledges
and agrees that he shall perform his duties hereunder at the corporate
headquarters of the Company in Las Vegas, NV and at the Company's east coast
office located in Atlantic City, NJ, and such other locations as may be required
by the nature of Executive's responsibilities. It is understood that Executive
maintains his primary residence in Linwood, NJ and it is agreed that he shall
not be required to relocate his primary residence to Las Vegas, NV or any other
location. The Company shall provide temporary housing for the Executive in a
suitable residence in the vicinity of its offices. If the Executive decides, in
his sole discretion, to relocate his residence to Las Vegas, Nevada, the Company
shall reimburse Executive for moving and home seeking and buying expenses
incurred by Executive in accordance with its relocation policy for senior level
executives, including at least all brokerage commissions, transfer taxes and
closing costs incurred in purchasing a new residence and/or selling the
Executive's current residence. The Company shall also pay Executive a tax
equivalency bonus in an amount such that all federal, state and local income
taxes (calculated at the highest marginal rate) which may be due by reason of
any such expenses and the tax equivalency bonus being included in Executive's
taxable income will not reduce the net amount of reimbursement that Executive is
to receive hereunder.

        (j)    Supplemental Retirement Benefit Joint and Survivor Annuity
Benefit.    Subject to the terms and conditions set forth herein, the Executive
shall be entitled to a supplemental retirement benefit (the "Supplemental
Benefit"), in the form of a 100% joint and survivor annuity, which shall provide
the Executive and his spouse with a lifetime annual benefit, commencing on the
latest of (x) April 1, 2006, (y) the date the Executive elects in writing on or
before April 1, 2005, and (z) the date of the Executive's termination from the
employment of the Company, (the "Distribution Date") equal to 3% of the
Executive's total cash compensation (Annual Base Salary and Annual Bonus,
without regard to the effect of any deferrals as provided above) for each year
of the Executive's service to the Company through December 31, 2005. The
Executive shall vest in such Supplemental Benefit in equal increments on
December 31 of each year, beginning December 31, 2003 and be fully vested on
December 31, 2005, provided that the Executive is employed by the Company on
each such December 31; and provided, further, that, (i) after the occurrence of
a Change of Control, as defined below, and as further

4

--------------------------------------------------------------------------------


consideration for the Executive's undertaking not to breach the terms of the
covenants contained in Section 8 below, and (ii) in the event of the involuntary
or Good Reason termination of the Executive's employment from the Company,
including on account of death or disability, the Executive shall be fully vested
in and have a nonforfeitable right to the Supplemental Benefit.

4.    Termination of Employment.

        (a)  Death or Disability.    The Executive's employment and the
Employment Period shall terminate automatically upon the Executive's death
during the Employment Period. The Company shall be entitled to terminate the
Executive's employment because of the Executive's Disability during the
Employment Period. "Disability" means that (i) the Executive has been unable,
for a period of 180 consecutive business days, to perform the Executive's duties
under this Agreement, as a result of physical or mental illness or injury, and
(ii) a physician selected by the Company or its insurers, and acceptable to the
Executive or the Executive's legal representative, has determined that the
Executive's incapacity is total and permanent. The Executive agrees to
reasonably cooperate with the Company in order to obtain the physician's
evaluation of the Executive. A termination of the Executive's employment by the
Company for Disability shall be communicated to the Executive by written notice
("Notice of Termination for Disability"), stating the date, time and place of a
meeting of the Board called and held specifically for the purpose of considering
the Executive's termination for Disability, that takes place not less than five
and not more than 25 business days after the Executive receives the Notice of
Termination for Disability.

        The Executive shall be given an opportunity, together with counsel, to
be heard at such special Board meeting. The Executive's termination for
Disability shall be effective, if confirmed at the meeting, 30 days after the
adoption of a resolution at such special Board meeting, stating that the
Executive's employment shall be terminated because of Disability (the
"Disability Effective Date"), unless the Executive returns to full-time
performance of the Executive's duties, as determined by the Board, before the
Disability Effective Date.

        (b)  By the Company.

          (i)  The Company may terminate the Executive's employment during the
Employment Period for Cause or without Cause. Subject to clause (ii) below,
"Cause" means:

        A)  the willful and continued failure of the Executive substantially to
perform the Executive's duties under this Agreement (other than as a result of
physical or mental illness or injury), after the Board delivers to the Executive
a written demand for substantial performance that specifically identifies the
manner in which the Board believes that the Executive has not substantially
performed the Executive's duties;

        B)    illegal conduct or gross misconduct by the Executive, in either
case that is willful and results in material and demonstrable damage to the
business or reputation of the Company; or

        C)    a material breach of the covenants or representations contained in
Section 8.

        (ii)  A termination of the Executive's employment for Cause shall be
effected in accordance with the following procedures. The Company shall give the
Executive written notice ("Notice of Termination for Cause") of its intention to
terminate the Executive's employment for Cause, setting forth in reasonable
detail the specific conduct of the Executive that it considers to constitute
Cause and the specific provision(s) of this Agreement on which it relies and
stating the date, time and place of the Special Board Meeting. The "Special
Board Meeting" means a meeting of the Board called and held specifically for the
purpose of considering the Executive's termination for Cause that takes place
not less than 30 and not more than 60 days after the Executive receives the
Notice of Termination for Cause. The Executive shall be given an opportunity,
together with counsel, to be heard at the Special Board Meeting. The Executive's
termination for Cause shall be effective when and if a resolution is duly
adopted at the Special Board Meeting, stating that, in the

5

--------------------------------------------------------------------------------

good faith opinion of the Board, the Executive is guilty of the conduct
described in the Notice of Termination for Cause, such conduct constitutes Cause
under this Agreement and such conduct has not ceased or been cured between the
date the Executive receives the Notice of Termination for Cause and the date of
the meeting.

        (c)  Good Reason.

          (i)  The Executive may terminate employment for Good Reason or without
Good Reason. "Good Reason" means:

        A)  the assignment to the Executive of any duties inconsistent in any
material respect (in any respect, whether or not material, following a Change of
Control) with paragraph (a) or, if applicable, (b) of Section 2 of this
Agreement, or any other action by the Company that results in a material
diminution in the Executive's position or authority, duty, titles,
responsibilities, or reporting requirements other than an isolated,
insubstantial and inadvertent action that is not taken in bad faith and is
remedied by the Company within 30 days after receipt of written notice thereof
from the Executive;

        B)    any material failure (any failure, whether or not material,
following a Change of Control, as defined below) by the Company to comply with
any provision of Section 3 of this Agreement, other than an isolated,
insubstantial and inadvertent failure that is not taken in bad faith and is
remedied by the Company within 30 days after receipt of written notice thereof
from the Executive;

        C)    any purported termination of the Executive's employment by the
Company for a reason or in a manner not expressly permitted by this Agreement;

        D)  any relocation of the Executive's principal business location to a
location other than Las Vegas, Nevada, Atlantic City, New Jersey (within 50
miles) or the New York Metropolitan area (within 50 miles of Manhattan);

        E)    the Executive is not elected or reelected, as appropriate to the
Board; or

        F)    any failure by the Company to comply with and satisfy
paragraph (c) of Section 9 of this Agreement.

        In addition, following a Change of Control, a termination by the
Executive for any reason during the 30-day period immediately following the
first anniversary of the Change of Control shall be deemed to be a termination
for Good Reason for all purposes of this Agreement.

        (ii)  A termination of employment by the Executive for Good Reason shall
be effectuated by giving the Company written notice ("Notice of Termination for
Good Reason") of the termination, setting forth in reasonable detail the
specific conduct of the Company that constitutes Good Reason and the specific
provision(s) of this Agreement on which the Executive relies. A termination of
employment by the Executive for Good Reason shall be effective on the fifth
business day following the date when the Notice of Termination for Good Reason
is given, unless the notice sets forth a later date (which date shall in no
event be later than 30 days after the notice is given).

        (iii)  A termination of the Executive's employment by the Executive
without Good Reason shall be effected by giving the Company at least 10 business
days' advance written notice of the termination.

        (d)  Date of Termination.    The "Date of Termination" means the date of
the Executive's death, the Disability Effective Date, the date the termination
of the Executive's employment by the Company for Cause or without Cause or by
the Executive for Good Reason or without Good Reason, as the case may be, is
effective.

6

--------------------------------------------------------------------------------

5.    Obligations of the Company upon Termination.

        (a)  By the Company, Other Than for Cause, Death or Disability, or By
the Executive for Good Reason.    If, during the Employment Period, the Company
terminates the Executive's employment, other than for Cause or Disability or by
reason of the Executive's death, or the Executive terminates employment for Good
Reason, the Company shall pay the Executive in a single lump sum an amount equal
to his Annual Base Salary under Section 3(a) hereof for the greater of (i) two
years or (ii) the balance of the then Employment Period as well as the Annual
Bonus for the same period determined at the target rate under the Company's then
annual incentive plan. Fifty percent of such amounts shall be consideration for
the Executive's undertaking not to breach the terms of the covenants contained
in Section 8 below. The Company shall also pay to the Executive, in a lump sum
in cash within 30 days after the Date of Termination, the Executive's accrued
but unpaid cash compensation (the "Accrued Obligations"), which shall include
but not be limited to, (1) any portion of the Executive's Annual Base Salary
through the Date of Termination that has not yet been paid and an amount
representing the Annual Bonus for the year of termination based on target, and
multiplying that amount by a fraction, the numerator of which is the number of
days in the current fiscal year through the Date of Termination, and the
denominator of which is 365 (the "Annual Bonus Amount"), (2) any compensation
previously deferred by the Executive (together with any accrued interest or
earnings thereon) that has not yet been paid, (3) any accrued but unpaid
vacation pay, and (4) similar unpaid items that have accrued or to which the
Executive has become entitled as of the Date of Termination, including declared
but unpaid bonuses and unreimbursed employee business expenses, and the Company
shall also pay all brokerage commissions, transfer taxes and closing costs
incurred in selling the Executive's then current Las Vegas, Nevada residence if
Executive has relocated his residence to Las Vegas, Nevada as set fort in
Section 3(i) and if the Executive is unable to sell such property within 90 days
of placing it on the market, for its appraised fair market value as determined
in accordance with the Company's normal policy for senior level executives;
provided, however, that in no event shall such purchase be at a price less than
the Executive's documented cost for such residence including all renovations and
improvements; and provided further, that the Company's obligation to make any
payments under this Section 5(a) to the extent any such payment shall not have
accrued as of the day before the Date of Termination shall also be conditioned
upon the Executive's execution, and non-revocation, of a written release,
substantially in the form attached hereto as Annex 1 (the "Release"), of any and
all claims against the Company and all related parties with respect to all
matters arising out of the Executive's employment by the Company (other than any
entitlements under the terms of this Agreement or under any other plans or
programs of the Company in which the Executive participated and under which the
Executive has accrued or become entitled to a benefit), or the termination
thereof.

        Notwithstanding the foregoing, in the event the Company terminates the
Executive's employment for Disability, the Executive shall be entitled to a
salary continuation benefit equal to 60% of his Annual Base Salary through age
65, reduced by the value of any Annual Base Salary continuation received
(whether in lump sum or periodically) under the Company's Long Term Disability
Plan, any other applicable insurance or group benefit provided by the Company,
and the amounts specified as Annual Base Salary in the first sentence of the
prior paragraph.

        Notwithstanding the foregoing, in the event payment is due to the
Executive under this Section following a Change of Control, then conditioned
upon the Executive's execution, and non-revocation, of the Release and for
Executive not breaching the terms of the covenants contained in Section 8(a) and
(b) below, the Executive, in lieu of the amounts specified in the first sentence
of the first paragraph of this Section other than the residence expenditures,
shall receive in a lump sum in cash within 30 days after the Date of Termination
equal to 2.99 multiplied by the sum of the Executive's Annual Base Salary and
Annual Bonus for the year in which the Change of Control occurs or the
immediately preceding year, whichever produces the higher sum. Fifty percent of
such amount shall be consideration for the Executive's undertaking not to breach
the terms of the covenants contained in

7

--------------------------------------------------------------------------------


Sections 8(a) and (b) below. In addition, the Executive shall also be entitled
to, in the case of compensation previously deferred by the Executive, a lump sum
equal to all amounts previously defined (together with any accrued interest
thereon) and not yet paid by the Company, any accrued vacation pay not yet paid
by the Company. For the remainder of the Employment Period, or such longer
period as any plan, program, practice or policy may provide, the Company shall
continue benefits to the Employee and/or the Employee's family at least equal to
those which would have been provided to them in accordance with the plans,
programs, practices and policies described in Section 3 of this Agreement if the
Employee's employment had not been terminated, including health insurance and
life insurance, in accordance with the most favorable plans, practices, programs
or policies of the Company and its subsidiaries during the 90-day period
immediately preceding the date on which the Change of Control occurs or, if more
favorable to the Employee, as in effect at any time thereafter with respect to
other key employees and their families and for purposes of eligibility for
retiree benefits pursuant to such plans, practices, programs and policies, the
Employee shall be considered to have remained employed until the end of the
Employment Period and to have retired on the last day of such period.

        (b)  Death or Disability.    If the Executive's employment is terminated
by reason of the Executive's death or Disability during the Employment Period,
the Company shall (i) pay the Annual Base Salary to the Executive or the
Executive's estate or legal representative, as applicable, for the remaining
portion of the Employment Period (determined without regard to the fact that the
Employment Period otherwise terminates under this Agreement) and (ii) pay the
Accrued Obligations to the Executive or the Executive's estate or legal
representative, as applicable, in a lump sum in cash within 30 days after the
Date of Termination. In such event, the Company shall have no further
obligations under this Agreement other than for any entitlements under the terms
of any other plans or programs of the Company in which the Executive
participated and under which the Executive has accrued or become entitled to a
benefit.

        (c)  Cause: Other than for Good Reason.    If the Executive's employment
is terminated by the Company for Cause during the Employment Period, the Company
shall pay the Executive the Annual Base Salary through the Date of Termination,
the amount of any compensation previously defined by the Executive (together
with any accrued interest, or earnings thereon), in each case to the extent not
yet paid and the amount of any earned but unpaid Annual Bonuses and vacation
pay, and the Company shall have no further obligations under this Agreement
other than for any entitlements under the terms of any other plans or programs
of the Company in which the Executive participated and under which the Executive
has accrued or become entitled to a benefit. If the Executive voluntarily
terminates employment during the Employment Period, other than for Good Reason,
the Company shall pay the Accrued Obligations to the Executive in a lump sum in
cash within 30 days of the Date of Termination, and the Company shall have no
further obligations under this Agreement other than for any entitlements under
the terms of any other plans or programs of the Company in which the Executive
participated and under which the Executive has accrued or become entitled to a
benefit.

        (d)  Other.    If the Executive's employment is terminated (i) by the
Company (1) other than for Cause, Death or Disability, or, (2) following a
Change in Control; or (ii) the Executive terminates employment for Good Cause;
or (iii) the Employment Period in Section 1 terminates at a date subsequent to
March 31, 2006 for any reason, then the Executive and/or Executive's family, as
the case may be, shall be entitled to lifetime health, medical, prescription and
dental benefits. The type, kind and nature of such benefits shall be to at least
the same extent as those available to other senior executives of the Company.

6.    Non-exclusivity of Rights.    Nothing in this Agreement shall prevent or
limit the Executive's continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its affiliated companies
for which the Executive may qualify, nor shall anything in this Agreement limit
or otherwise affect such rights as the Executive may have under any contract or
agreement with the Company or any of its affiliated companies. Vested benefits
and other amounts that the Executive is otherwise entitled to receive under any
plan, policy, practice or program of, or any

8

--------------------------------------------------------------------------------


contract or agreement with, the Company or any of its affiliated companies on or
after the Date of Termination shall be payable in accordance with such plan,
policy, practice, program, contract or agreement, as the case may be, except as
explicitly modified by this Agreement.

7.    No Mitigation.    In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement and such
amounts shall not be reduced, regardless of whether the Executive obtains other
employment.

8.    Confidential Information; Non-solicitation; Non-competition; Licensing; No
Conflict.    In exchange for the Company agreeing to accelerated vesting and
exercisability of the Incentive Options and Stock Retention Units upon any of
the Triggering Events and the payment to the Executive of a portion of the
Annual Base Salary and Annual Bonus in the event of Executive's termination of
employment, the Executive agrees as follows:

        (a)  The Executive shall hold in a fiduciary capacity for the benefit of
the Company all secret or confidential information, knowledge or data, customer
information, supplier information, cost and pricing information, marketing and
sales techniques, strategies and programs, computer programs and software and
financial information relating to the Company or any of its affiliated companies
and their respective businesses that the Executive obtains during the
Executive's employment by the Company or any of its affiliated companies and
that is not public knowledge (other than as a result of the Executive's
violation of this paragraph (a) of Section 8) ("Confidential Information"). The
Executive shall not communicate, divulge or disseminate Confidential Information
at any time during or after the Executive's employment with the Company, except
in the good faith performance of his duties hereunder, with the prior written
consent of the Company or as otherwise required by law or legal process. In no
event shall an asserted violation of the provisions of this paragraph (a) of
Section 8 constitute a basis for deferring or withholding any amounts otherwise
payable to the Executive under this Agreement except as provided in
paragraph (e) below.

        (b)  For the period for which the Executive is receiving payments from
the Company after the expiration or termination of the Executive's employment
with the Company, if any, but ignoring the fact that payment may be made in a
single lump sum, the Executive will not, except with the prior written consent
of the Board, directly or indirectly, own, manage, operate, join, control,
finance or participate in the ownership, management, operation, control or
financing of, or be connected as an officer, director, employee, partner,
principal, agent, representative, consultant or otherwise with, or use or permit
Executive's name to be used in connection with, any business or enterprise which
is engaged in any business that involves any gaming venture, Indian gaming,
river boat gaming or other gaming, casino or similar business within any foreign
country or any state of the United States or any metropolitan area involving
multiple jurisdictions) in which there is located any gaming facility owned,
managed or under development to be owned or managed by the Company, determined
as of the date Executive ceases to be employed hereunder. In addition, the
Executive agrees that he will not, for a period of two years after the
expiration or termination of the Executive's employment with the Company,
without the prior written consent of the Company, whether directly or
indirectly, employ, whether as an employee, officer, director, agent, consultant
or independent contractor, or solicit the employment of, any managerial or
higher level person who is or at any time during the previous twelve months was
an employee, representative, officer or director of the Company or any of its
subsidiaries.

        (c)  The Executive represents that he is or will become within an
appropriate time, licensed by the gaming authorities in Nevada and New Jersey
and knows of no reason why a license necessary for him to perform his duties
hereunder would not be granted to or maintained by him by those authorities in
the future, except that any failure to qualify or disqualification or suspension
resulting from Executive's corporate conduct, rather than individual conduct,
shall not constitute cause hereunder.

9

--------------------------------------------------------------------------------


        (d)  Executive represents to the Company that neither his continuation
of employment hereunder nor the performance of his duties hereunder conflicts
with any contractual commitment on his part to any third party or violates or
interferes with any rights of any third party.

        (e)  The Executive acknowledges and agrees that the conditions contained
in this Section are reasonable and necessary to protect and preserve the
legitimate interests, properties, goodwill and business of the Company, that the
Company would not have entered into this Agreement in the absence of such
restrictions and that irreparable injury will be suffered by the Company should
the Executive breach any of those provisions. Executive represents and
acknowledges that (i) the Executive has been advised by the Company to consult
Executive's own legal counsel in respect of this Agreement, and, (ii) that the
Executive has had full opportunity, prior to execution of this Agreement, to
review thoroughly this Agreement with the Executive's counsel. The Executive
further acknowledges and agrees that a breach of any of the restrictions in this
Section cannot be adequately compensated by monetary damages. The Company agrees
to give the Executive written notice of any action taken by the Executive that
it believes in good faith to constitute a violation of the Executive's
undertakings under Sections 8(a) and (b) and to give the Executive at least
60 days thereafter to cease any such action which, if he complies with such
request, will preclude any further action or any recovery by the Company. In the
event that the Executive fails to do so, the Executive agrees that the
Executive's right to the Section 5 Lump Sum shall be forfeited (but only to the
extent of those portions not previously received) and the Executive's right to
exercise the Incentive Options and Stock Retention Units (but not to any shares
already obtained upon a prior exercise of the Incentive Options and Stock
Retention Units or any cash received upon a prior cashless exercise of the
Incentive Options, if available) shall cease. In addition, in the case of any
violation of the provisions of this Section 8, the Company shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages, as well as provable damages and an equitable accounting of all
earnings, profits and other benefits arising from any violation of this Section
(with appropriate credit for the amounts forfeited by the Executive and the
non-exercisability of the Incentive Options and Stock Retention Units), which
rights shall be cumulative and in addition to any other rights or remedies to
which the Company may be entitled. In the event that any of the provisions of
this Section should ever be adjudicated to exceed the time, geographic, service,
or other limitations permitted by applicable law in any jurisdiction, it is the
intention of the parties that the provision shall be amended to the extent of
the maximum time, geographic, service, or other limitations permitted by
applicable law, that such amendment shall apply only within the jurisdiction of
the court that made such adjudication and that the provision otherwise be
enforced to the maximum extent permitted by law. The Executive irrevocably and
unconditionally (i) agrees that any suit, action or other legal proceeding
arising out of this Section, including without limitation any action commenced
by the Company for preliminary and permanent injunctive relief and other
equitable relief, may be brought in the United States District Court for the
District of Nevada, or if such court does not have jurisdiction or will not
accept jurisdiction, in any court of general jurisdiction in Las Vegas, Nevada,
(ii) consents to the non-exclusive jurisdiction of any such court in any such
suit, action or proceeding, and (iii) waives any objection which the Executive
may have to the laying of venue of any such suit, action or proceeding in any
such court. The Executive also irrevocably and unconditionally consents to the
service of any process, pleadings, notices or other papers in a manner permitted
by the notice provisions of Section 13 hereof.

9.    Successors.

        (a)  This Agreement is personal to the Executive and, without the prior
written consent of the Company, shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive's legal
representatives.

        (b)  This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

10

--------------------------------------------------------------------------------


        (c)  The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would have been required to perform it if no such
succession had taken place. As used in this Agreement, "Company" shall mean both
the Company as defined above and any such successor that assumes and agrees to
perform this Agreement, by operation of law or otherwise.

10.    Change of Control.

        (a)  For the purpose of this Agreement, a "Change of Control" shall
mean;

          (i)  The acquisition by any person, entity or "group" within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934
(the "Exchange Act") (excluding, for this purpose, (A) the Company or its
subsidiaries or (B) any employee benefit plan of the Company or its subsidiaries
which acquires beneficial ownership of voting securities of the Company, of
beneficial ownership, (within the meaning of Rule 13d-3 promulgated under the
"Exchange Act) of 20% or more of either the then outstanding shares of common
stock or the combined voting power of the Company's then outstanding voting
securities entitled to vote generally in the election of directors; or

        (ii)  Individuals who, as of the date of this Agreement, constitute the
Board (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to the date of this Agreement whose election, or nomination for election by the
Company's shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
Directors of the Company, as such terms are used in Rule 14-a-11 of
Regulation 14A promulgated under the Exchange Act) shall be, for purposes of
this Agreement, considered as though such person were a member of the Incumbent
Board; or

        (iii)  Approval by the stockholders of the Company of (A) a
reorganization, merger, consolidation, in each case, with respect to which
persons who were the stockholders of the Company immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own more
than 50% of the combined voting power entitled to vote generally in the election
of directors of the reorganized, merged or consolidated company's then
outstanding voting securities, or (B) a liquidation or dissolution of the
Company or (C) the sale of all or substantially all of the assets of the
Company.

        (b)  Upon a Change of Control, the right to purchase all shares subject
to the Incentive Options and Stock Retention Units shall vest and become
exercisable; provided, however, that such immediate vesting and exercisability
shall be conditioned upon the Executive not breaching the terms of the covenants
contained in Section 8(a) and 8(b).

        (c)  Anything in this Agreement to the contrary notwithstanding, in the
event that it shall be determined that any payment or distribution by the
Company to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (the "Payment"), would constitute an "excess parachute payment" within
the meaning of Section 280G of the Code, the Executive shall be paid an
additional amount (the "Gross-Up Payment") such that the net amount retained by
the Executive after deduction of any excise tax imposed under Section 4999 of
the Code, and any federal, state and local income and employment tax and excise
tax imposed upon the Gross-Up Payment shall be equal to the Payment. For
purposes of determining the amount of the Gross-Up Payment, the Executive shall
be deemed to pay federal income tax and employment taxes at the highest marginal
rate of federal income and employment taxation in the calendar year in which the
Gross-Up Payment is to be made and state and local income taxes at the

11

--------------------------------------------------------------------------------


highest marginal rate of taxation in the state and locality of the Executive's
residence (or, if greater, the state and locality in which the Executive is
required to file a nonresident income tax return with respect to the Payment) on
the Termination Date, net of the maximum reduction in federal income taxes that
may be obtained from the deduction of such state and local taxes.

        (d)  All determinations to be made under this Section 10 shall be made
by the Company's independent public accountant immediately prior to the Change
of Control (the "Accounting Firm"), which firm shall provide its determinations
and any supporting calculations both to the Company and the Executive within
10 days of the Termination Date. Any such determination by the Accounting Firm
shall be binding upon the Company and the Executive. Within five days after the
Accounting Firm's determination, the Company shall pay (or cause to be paid) or
distribute (or cause to be distributed) to or for the benefit of the Executive
such amounts as are then due to the Executive under this Agreement.

        (e)  The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive knows of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. The Executive shall not pay
such claim prior to the expiration of the thirty day period following the date
on which it gives such notice to the Company (or such shorter period ending on
the date that any payment of taxes with respect to such claim is due). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall:

          (i)  give the Company any information reasonably requested by the
Company relating to such claim,

        (ii)  take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

        (iii)  cooperate with the Company in good faith in order to effectively
contest such claim, and

        (iv)  permit the Company to participate in any proceedings relating to
such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax, income tax or employment tax, including
interest and penalties, with respect thereto, imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 10, the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearing and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a termination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided further, however, that if the Company directs
the Executive to pay such claim and sue for a refund the Company shall advance
the amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax, income tax or employment tax, including interest or penalties with
respect thereto, imposed with respect to such advance or with respect to any
imputed income with respect to such advance; and provided further that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company's control of the contest shall be limited to

12

--------------------------------------------------------------------------------




issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

        (f)    If, after the receipt by the Executive of an amount advanced by
the Company pursuant to this Section, the Executive becomes entitled to receive
any refund with respect to such claim, the Executive shall (subject to the
Company's complying with the requirements of subsection (d) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by the Executive
of an amount advanced by the Company pursuant to this Section, a determination
is made that the Executive shall not be entitled to any refund with respect to
such claim and the Company does not notify the Executive in writing of its
intent to contest such denial of refund prior to the expiration of thirty days
after such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

        (g)  All of the fees and expenses of the Accounting Firm in performing
the determinations referred to in subsections (b) and (c) above shall be borne
solely by the Company. The Company agrees to indemnify and hold harmless the
Accounting Firm of and from any and all claims, damages and expenses resulting
from or relating to its determinations pursuant to subsections (b) and
(c) above, except for claims, damages or expenses resulting from the gross
negligence or wilful misconduct of the Accounting Firm.

        (h)  Following a Change of Control and for a period of not less than
three years after the Date of Termination, the Executive be entitled to
indemnification and, to the extent available on commercially reasonable terms,
insurance coverage therefore, with respect to the various liabilities as to
which the Executive has been customarily indemnified prior to the Change of
Control.

11.    Arbitration.    The Company and the Executive mutually consent to the
resolution by arbitration, in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association, to be
held in Las Vegas, Nevada, of all claims or controversies arising out of the
Executive's employment (or its termination) that the Company may have against
the Executive or that the Executive may have against the Company or against its
officers, directors, shareholders, employees or agents in their capacity as such
other than a claim which is primarily for an injunction or other equitable
relief. The Company shall pay the fees and costs of the arbitrator and all other
costs in connection with any arbitration, including reasonable legal fee and
expenses.

12.    Legal Fee.    The Company agrees to pay all legal fees incurred by the
Executive in connection with the negotiation and preparation of this Agreement.

13.    Miscellaneous.

        (a)  This Agreement shall be governed by, and construed in accordance
with the laws of the State of Delaware, without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified except by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

13

--------------------------------------------------------------------------------


        (b)  All notices and other communications under this Agreement shall be
in writing and shall be given by hand to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive:
222 Arlington Avenue
Linwood, New Jersey 08221

If to the Company:
3930 Howard Hughes Parkway
Las Vegas. NY 89109
Attention: General Counsel

or to such other address as either party furnishes to the other in writing in
accordance with this paragraph (b) of Section 13. Notices and communications
shall be effective when actually received by the addressee.

        (c)  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.

        (d)  Notwithstanding any other provision of this Agreement, the Company
may withhold from amounts payable under this Agreement all federal, state, local
and foreign taxes that are required to be withheld by applicable laws or
regulations.

        (e)  The Executive's or the Company's failure to insist upon strict
compliance with any provision of, or to assert any right under, this Agreement
(including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to Paragraph (c) or Section 5 of this
Agreement) shall not be deemed to be a waiver of such provision or right or of
any other provision of or right under this Agreement.

        (f)    This Agreement may be executed in several counterparts, each of
which shall be deemed an original, and said counterparts shall constitute but
one and the same instrument.

14.    The respective rights and obligations of the parties hereunder shall
survive any termination of the Executive's employment or arrangements to the
extent necessary to the intended preservation of such rights and obligations,
including, but not by way of limitation, those rights and obligations as set
forth in Sections 3, 5, 6, and 10.

15.    The Executive shall be entitled, to the extent permitted under any
applicable law, to select and change a beneficiary or beneficiaries to receive
any compensation or benefit payable hereunder following the Executive's death by
giving the Company written notice thereof. In the event of the Executive's death
or a judicial determination of his incompetence, references in this Agreement to
the Executive shall be deemed, where appropriate, to refer to his beneficiary,
estate or other legal representative.

14

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand
and, pursuant to the authorization of its Board of Directors, the Company has
caused this Agreement to be executed in its name on its behalf, all as of the
day and year first above written.

PARK PLACE ENTERTAINMENT CORPORATION    
By
 
/s/  STEPHEN F. BOLLENBACH      

--------------------------------------------------------------------------------

Stephen F. Bollenbach
 
/s/  WALLACE R. BARR      

--------------------------------------------------------------------------------

Wallace R. Barr

15

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
